EXHIBIT 99.3 BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. 2 NORTH VANCOUVER, B.C., V7J 2N4 CANADA Tel. : Fax. : Mobile Email: baileygeological@shaw.ca Principal: David G. Bailey Ph.D., P.Geo. VIA SEDAR February 10, 2011 British Columbia Securities Commission Alberta Securities Commission Ontario Securities Commission RE:Levon Resources Ltd.(the “Company”) – Consent of Qualified Person I refer to the technical report entitled “Cordero Project, Chihuahua State, Mexico” and dated February 9th, 2011 (the “Report”). Pursuant to Section 8.3 of National Instrument 43-101 –Standards of Disclosure for MineralProjects, this letter is being filed as the consent of David G. Bailey, Ph.D., P.Geo. to the publicfiling of the Report and to the inclusion of extracts from, or a summary of the Report in the Company’s annual information form section titled “Description of the Mining Properties, Cordero Project, Chihuahua State, Mexico” dated February 10, 2011 (the “Written Disclosure”). I confirm that I have read the Written Disclosure and it fairly and accurately represents the information in the Report that supports the disclosure. Dated February 10th, 2011 Yours truly David G. Bailey, Ph.D., P.Geo.
